

Exhibit 10.2


REVOLVING TERM LOAN SUPPLEMENT


THIS SUPPLEMENT to the Master Loan Agreement dated May 3, 2010 (the "MLA"), is
entered into as of May 12, 2011 between CoBANK, ACB ("CoBank") and SOUTH DAKOTA
SOYBEAN PROCESSORS, LLC, Volga, South Dakota (the "Company"), and amends and
restates the Supplement dated August 12, 2010 and numbered R1B051T05G.
 
SECTION I. The Revolving Term Loan Commitment. On the terms and conditions set
forth in the MLA and this Supplement, CoBank agrees to make loans to the Company
from the date hereof, up to and including March 20, 2017, in an aggregate
principal amount not to exceed, at any one time outstanding, $16,800,000.00 less
the amounts scheduled to be repaid during the period set forth below in Section
5 (the "Commitment"). Within the limits of the Commitment, the Company may
borrow, repay, and rcborrow.
 
The Company may, in its sole discretion, elect to permanently reduce the amount
of the Commitment by giving CoBank ten (10) days prior written notice. Said
election shall be made only if the Company is not in default at the time of the
election and will remain in compliance with all financial covenants after such
reduction. Any such reduction shall be treated as an early, voluntary reduction
of the Commitment amount and shall not delay or reduce the amount of any
scheduled Commitment reduction under Section 5 hereof (which reductions shall
continue in semi-annual increments of $1,300,000.00 on the dates determined in
accordance with Section 5), but rather shall result in an earlier expiration of
the Commitment and final maturity of the loans.
 
SECTION 2. Purpose. The purpose of the Commitment is to finance capital
expenditures and to provide working capital to the Company.
 
SECTION 3. Term. Intentionally Omitted.
 
SECTION 4. Interest. The Company agrees to pay interest on the unpaid balance of
the loan(s) in accordance with one or more of the following interest rate
options, as selected by the Company:
 
(A) One-Month LIBOR Index Rate. At a rate (rounded upward to the nearest 1/100th
and adjusted for reserves required on "Eurocurrency Liabilities" [as hereinafter
defined] for banks subject to "FRB Regulation D" [as hereinafter defined] or
required by any other federal law or regulation) per annum equal at all times to
4.25% above the rate quoted by the British Bankers Association (the "BBA") at
11:00 a.m. London time for the offering of one (l)-month U.S. dollars deposits,
as published by Bloomberg or another major information vendor listed on BBA's
official website on the first "U.S. Banking Day" (as hereinafter defined) in
each week, with such rate to change weekly on such day. The rate shall be reset
automatically, without the necessity of notice being provided to the Company or
any other party, on the first "U.S. Banking Day" of each succeeding week, and
each change in the rate shall be applicable to all balances subject to this
option. Information about the then-current rate shall be made available upon
telephonic request. For purposes hereof: (1) "U.S. Banking Day" shall mean a day
on which CoBank is open for business and banks are open for business in New
York, New York; (2) "Eurocurrency Liabilities" shall have the meaning as set
forth in "FRB Regulation D"; and (3) "FRB Regulation D" shall mean Regulation D
as promulgated by the Board of Governors of the Federal Reserve System, 12 CFR
Part 204, as amended.


(B) Quoted Rate. At a fixed rate per annum to be quoted by CoBank in its sole
discretion in each instance. Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to CoBank in its sole
discretion in each instance, provided that: (1) the minimum fixed period shall
be 30 days; (2) amounts may be fixed in increments of $100,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
five.


 
 

--------------------------------------------------------------------------------

 
 
Revolving Term Loan Supplement RIB051T05H
SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
Volga, South Dakota
 
The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, rates may not be fixed for periods expiring after
the maturity date of the loans and rates may not be fixed in such a manner as to
cause the Company to have to break any fixed rate balance in order to pay any
installment of principal. All elections provided for herein shall be made
telephonically or in writing and must be received by 12:00 Noon Company's local
time. Interest shall be calculated on the actual number of days each loan is
outstanding on the basis of a year consisting of 360 days and shall be payable
monthly in arrears by the 20th day of the following month or on such other day
in such month as CoBank shall require in a written notice to the Company.
 
SECTION 5. Promissory Note. The Company promises to repay on the date of each
reduction in the Commitment, the outstanding principal, if any, that is in
excess of the available balance. The available balance shall be decreased by
$1,300,000.00 on the 20th clay of each September and March beginning September
20, 2011, and continuing through and including September 20, 2016, followed by a
final reduction at the expiration of the Commitment on March 20, 2017, at which
time any outstanding balance shall be due and payable in full. If any
installment due date is not a day on which CoBank is open for business, then
such payment shall be made on the next day on which CoBank is open for business.
In addition to the above, the Company promises to pay interest on the unpaid
principal balance hereof at the times and in accordance with the provisions set
forth in Section 4 hereof. This note replaces and supersedes, but does not
constitute payment of the indebtedness evidenced by, the promissory note set
forth in the Supplement being amended and restated hereby.
 
SECTION 6. Security. The Company's obligations hereunder and, to the extent
related hereto, the MLA, including without limitation any future advances under
any existing mortgage or deed of trust, shall be secured as provided in the
Security Section of the MLA.
 
SECTION 7. Commitment Fee. In consideration of the Commitment, the Company
agrees to pay to CoBank a commitment fee on the average daily unused portion of
the Commitment at the rate of 0.50% per annum (calculated on a 360-day basis),
payable monthly in arrears by the 20th day following each month. Such fee shall
be payable for each month (or portion thereof) occurring during the original or
any extended term of the Commitment.


IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.
 
CoBANK, ACB
 
SOUTH DAKOTA SOYBEAN
     
PROCESSORS, LLC
       
By:
   
 
By:     /s/ Thomas J. Kersting
       
Title:
  
 
Title:      CEO

 
 
2

--------------------------------------------------------------------------------

 